Per Curiam.

This is a companion case to the one with the same style, ante, 360, and involves an order of the Public Utilities Commission determining that the appellant had not shown compliance with the order of the Public Utilities Commission which this court reversed in the former case. By reason of that reversal by this court, it necessarily follows that the order in the instant case must be and is reversed and the cause remanded to the commission for further proceedings.

Order reversed.

Weygandt, C. J., Zimmerman, Stewart, Middleton, Taet, Matthias and Hart, JJ., concur.